Citation Nr: 0923734	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder. 

4.  Entitlement to an initial compensable evaluation for 
clinical left lumbar radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to 
January 1993 and from October 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The service connection claim for a skin disorder being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran 
currently suffers from diagnosed left or right knee disorders 
that are related to active duty service.

2  The Veteran's left lumbar radiculopathy is manifested by 
mild symptoms of incomplete paralysis in the left lower 
extremity.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection a left 
knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

2.  The criteria for a grant of service connection a right 
knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).

3.  The criteria for an initial evaluation of 10 percent for 
left lumbar radiculopathy affecting the left lower extremity 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits. As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connection claims for knee disorders, the VCAA duty to notify 
was satisfied by letter sent to the Veteran in September 
2005.  The letter addressed all required notice elements and 
was sent prior to the initial unfavorable decision issued by 
the agency of original jurisdiction (AOJ) in December 2005.  
The 2005 notice failed to address the assignment of 
disability ratings and the effective date provisions, nor has 
such notice been issued subsequent to the adjudication of the 
knee claims.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  In this case, as the service connection claims 
for knee disorders are being denied herein, any questions as 
to the appropriate disability rating or effective date to be 
assigned are moot and there is no prejudice in issuing a 
final decision as to these claims.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

With respect to the claim for an initial compensable rating 
for clinical left lumbar radiculopathy, the VCAA duty to 
notify was satisfied by way of a letter sent to the Veteran 
dated in September 2005 (addressing the elements of service 
connection prior to the grant of service connection).  
Indeed, as this is an appeal arising from a grant of service 
connection, the notice that was provided before service 
connection was granted was legally sufficient and VA's duty 
to notify the Veteran in this case has been satisfied.  See 
Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007) 

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  Here, VA obtained the Veteran's STRs and VA treatment 
and private treatment records pertinent to the years after 
service.

VA examinations of the knees were conducted in October and 
November 2005, which failed to reveal any clinical 
indications to support a diagnosis of any knee disorder 
bilaterally.  The 2005 examination reports adequately 
addressed the threshold issue of current disability; neither 
the Veteran nor his representative have argued, nor does the 
evidence reveal, that a clinical disability of either knee 
has subsequently manifested or been diagnosed.  Accordingly, 
the Board has no obligation to request another medical 
examination or obtain a medical opinion when there is no 
competent evidence that the Veteran's claimed disability or 
symptoms are associated with his service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (noting that).  
Therefore, it is not necessary to Remand the case to obtain a 
medical examination medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).

In conjunction with the Veteran's claim pertaining to left 
lumbar radiculopathy, post-service VA and private medical 
records have been obtained.  A VA examination was conducted 
in October 2005, which the Veteran's representative has 
argued is inadequate.  However, the Board points out that 
this evidence provides the basis for the assignment of a 
compensable initial rating, as granted herein, nor has the 
Board found that this evidence is inadequate substantively.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


Factual Background and Analysis

        A. Service Connection - Left and Right Knee

The Veteran served with the United States Army from January 
1989 to January 1993.  The Veteran does not contend, nor does 
the evidence reflect that his claimed knee disorders are in 
any way related to that period of service.  

Thereafter, the Veteran had a second period of active service 
from October 2003 to July 2004.  The Veteran's service 
personnel records indicate that during this time, he served 
with the United States Army with an MOS of light-weight 
vehicle mechanic, with service in Kuwait, at various 
intervals during that time.  

The Veteran's STRs reflect that upon examination conducted in 
July 2003, clinical evaluation of the lower extremities was 
normal.  In February 2004, the Veteran fell descending 
stairs, injuring his low back.  The file contains a June 2004 
sworn statement from the Veteran that he injured his back in 
this incident and a June 2004 Statement of Medical 
Examination that the low back injury was incurred in the line 
of duty.  An examination report of June 2004 shows that the 
Veteran acknowledged that he would be seeking VA disability 
benefits for low back pain and knee problems.  The Veteran 
denied having swollen, stiff or painful joints and indicated 
that his only health concerns consisted of back pain due to a 
fall in 2004, and hemorrhoids. 

VA medical records dated from August 2004 to August 2005 were 
entirely negative for any complaints or diagnoses relating to 
the knees.

A VA examination was conducted in October 2005.  The Veteran 
reported sustaining knee injuries in February 2004 while 
going down stairs.  He complained of daily pain and a feeling 
of loosening in the left knee.  Examination of the knees 
revealed no swelling or crepitus bilaterally and tenderness 
of the left knee.  Range of motion of the left knee was 0 to 
125 degrees without pain.  Range of motion of the right knee 
was 0 to 140 degrees with pain on full flexion.  The report 
references a Magnetic Resonance Imaging (MRI) study report 
dated in October 2005 which revealed no abnormality of either 
knee.  An assessment of no gross abnormality on MRI was found 
to explain the Veteran's symptoms; an examination of the 
joints was recommended.  

A VA examination of the joints was conducted in November 
2005.  The Veteran complained of bilateral knee pain since 
February 2004.  The Veteran reported that he was able to walk 
for 1 to 3 miles.  He complained of symptoms including pain, 
giving way, locking and weakness.  Right knee range of motion 
was from 0 to 140 degrees.  Left knee range of motion was 
from 0 to 110 degrees (active); 0 to 140 degrees passive.  On 
examination there was no evidence of crepitation, grinding or 
instability.  The file contains a November 2005 private 
report of an MRI study of the right knee which was normal.  A 
diagnosis of negative musculoskeletal right and left knee 
joint examinations was made.  

        Legal Analysis

The Veteran primarily maintains that service connection is 
warranted for bilateral knee disorders reportedly resulting 
from a fall on a stairway which occurred during service in 
February 2004 while stationed in Fort Bragg, North Carolina.  
The Veteran does not maintain, nor does the evidence suggest, 
that any claimed knee disorder is related to his first period 
of service, his service in Kuwait or as a possible 
manifestation of an undiagnosed illness warranting the 
application of 38 C.F.R. § 3.317.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection for certain diseases, including arthritis, 
may be established on a presumptive basis if the disease is 
manifested to the required degree within the first year after 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2008).  The Secretary shall consider all information and lay 
and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 3.102 
(West 2002).

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this case, Hickson element (1) is lacking.  Regardless of 
the theory of entitlement raised, the medical evidence on 
file does not contain any current diagnosis of a right or 
left knee disorder; i.e. a clinical disability of the knees 
has not been diagnosed at any time post-service.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).

The Veteran's knees were evaluated on two occasions in 2005 
and at neither time was any clinical abnormality of either 
knee reported or any diagnosis made.  The file does not 
include any evidence of arthritis of either knee.  
Essentially, the only physical manifestation shown on the 
2005 examinations was slightly less than full range of 
motion, specifically flexion, of the left knee which was not 
even non-compensable in degree under the applicable VA rating 
criteria.  (See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 
requiring flexion limited to 60 degrees, to warrant the 
assignment of a non-compensable evaluation.)

VA disability compensation derives from two statutes, 
sections 1110 and 1131 of title 38, United States Code.  Both 
provide for compensation, beginning with the following words; 
"For disability resulting from personal injury suffered or 
disease contracted in line of duty..."  Thus, in order for a 
Veteran to qualify for compensation under those statutes, the 
Veteran must prove the existence of disability.  VA is not 
generally authorized to grant service connection for symptoms 
alone, without an identified basis for those symptoms.  For 
example, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted." Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even if the disability resolves prior 
to the adjudication of the claim.  See McClain v. Nicholson, 
21 Vet. App. 319 (2007).  In this case, the service 
connection claim for bilateral knee disorders was filed in 
August 2005; there was no evidence of a clinical 
disability/diagnosis of a left or right knee disorder on file 
at that time (resolved or unresolved) nor has such been 
presented at any time subsequently since the claims have been 
pending.  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a current disability.  Degmetich, 104 F. 3d 
at 1332; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Thus, because the evidence shows that the Veteran does not 
currently have any diagnosed knee disability, Hickson element 
(1) therefore has not been met, and the Veteran's claim fails 
on this basis alone.  See Brammer, supra; see also Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (noting that service 
connection may not be granted unless a current disability 
exists).

For the sake of completeness, the Board will briefly address 
the remaining two Hickson elements.  See Luallen v. Brown, 8 
Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) (the Board has the fundamental authority 
to decide a claim in the alternative).  However, even 
assuming there was a current knee disability; service 
connection would not be warranted as there is no evidence of 
any knee injury during service and no evidence of a nexus.  

With respect to Hickson element (2), there is no evidence of 
any knee injury or pathology in the Veteran's STRs, to 
include his 2004 separation examination report and the 
accompanying report of medical history.  The Veteran 
maintains that he injured his knee in February 2004 when he 
fell down steps.  However, the file contains medical records, 
a sworn statement from the Veteran and a medical evaluation 
all relating to that injury.  All of that evidence indicates 
that the Veteran injured his back in that fall and none of 
that evidence references any knee injury or involvement; the 
STRs are otherwise entirely negative for any complaints, 
clinical findings or diagnoses relating to the knees.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the Veteran).  The fact that the Veteran mentioned on the 
2004 separation examination report that he intended to seek 
benefits for knee disabilities does not establish the 
presence of any knee disorder; i.e. this evidence is not in 
any way a substitute for clinical evidence establishing an 
injury or diagnosed knee disorder in service.  

While a Veteran is generally considered competent to describe 
an injury sustained in service, the credibility of the lay 
account provided by the Veteran is contradicted by STRs which 
fail to substantiate the claimed knee injuries and do not 
reflect that the Veteran had any knee problems during 
service.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Buchanan v. Nicolson, 451 F.3d 1331 (Fed.Cir. 2006).  In this 
case, the actual STRs are more reliable, in the Board's view, 
than the Veteran's unsupported self-interested assertions.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(personal interest may affect the credibility of the 
evidence). 

Furthermore, there is no competent medical evidence of a 
nexus and no evidence of continuity of knee symptomatology.  
As referenced above, while the Veteran described a knee 
injury during service and currently complains of knee pain, 
there is simply no medical evidence demonstrating post-
service treatment for any knee disorder.  Supporting medical 
evidence is required in this circumstance.  See Voerth v. 
West, 13 Vet. App. 117, 120-1 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).  As such evidence 
is lacking in this case, continuity of symptomatology after 
service is not demonstrated.  

In addition, significantly, with respect to Hickson element 
(3), medical nexus, it is clear that in the absence of any 
currently diagnosed knee disorder (of either knee), a medical 
nexus opinion would be an impossibility.  To the extent that 
the Veteran himself believes that knee disability related to 
service exists, it is well established that lay persons 
without medical training, such as the Veteran, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  The statements offered in support 
of the Veteran's claim by him are not competent medical 
evidence and do not serve to establish the existence of a 
current disability and a nexus to service.  Accordingly, 
Hickson element (3) has not been satisfied and the Veteran's 
claim fails on this basis as well.

The Board reiterates that it does not doubt that the Veteran 
currently experiences pain in both knees.  However, the 
medical evidence of record simply does not show any pathology 
underlying the claimed knee pain.  Accordingly, as there is 
no evidence of a current disability, and no evidence of a 
nexus, the preponderance of the evidence is against the 
claims and service connection for claimed disorder of the 
left and right knees must be denied.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt rule does not apply.  38 U.S.C.A. § 
5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	B.  Initial Compensable Evaluation Clinical Left Lumbar 
Radiculopathy

The Veteran filed his original service connection claim for a 
low back disability in August 2005.  In a rating action dated 
in December 2005, service connection was established for 
right central and paracentral disc herniation with muscle 
spasm at L4-5, for which a 30 percent evaluation was 
assigned; and for clinical left lumbar radiculopathy, for 
which a noncompensable evaluation was assigned, both 
effective from August 2005.   

The grant was based on findings made upon VA examination 
conducted in October 2005.  At that time, the Veteran gave a 
history of sustaining a low back injury in service in 
February 2004 (documented in the STRs).  On examination, he 
complained of symptoms including constant pain, spasms and 
radiating pain into the legs.  Sensory examination of both 
lower extremities was normal, a detailed reflex examination 
of the lower extremities was also normal.  An MRI study was 
undertaken in October 2005 which revealed right central and 
paracentral disc herniation with muscle spasm at L4-5 and 
clinical evidence of left lumbar radiculoapthy, as diagnosed 
on examination.  In December 2005, a VA medical opinion was 
provided indicating that right central and paracentral disc 
herniation with muscle spasm at L4-5 and clinical evidence of 
left lumbar radiculoapthy diagnosed on examination conducted 
in October 2005, were most likely aggravated by or the result 
of the low back injury sustained in service. 

Analysis

The Veteran contends that an initial compensable evaluation 
is warranted for left lumbar radiculopathy affecting the left 
lower extremity.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see also 38 C.F.R. § 4.3 
(any doubt regarding the extent of the disability is to be 
resolved in the Veteran's favor).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court held that "staged" ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's left lumbar radiculopathy is evaluated as 
paralysis of the sciatic nerve.  The Rating Schedule provides 
an evaluation of 10 percent for mild incomplete paralysis of 
the sciatic nerve and a 20 percent rating for moderate 
incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The words such as "moderate" and "severe" are not defined in 
the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2008).  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. 38 C.F.R. § 4.124a.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  Id.

Having considered the concept of staged ratings in this case 
as discussed in Fenderson, supra, the Board concludes that 
entitlement to an initial 10 percent evaluation is warranted 
for the entirety of the appeal period extending from August 
8, 2005, forward.  

In this regard, the most comprehensive and detailed evidence 
consists of the October 2005 VA examination report of the 
spine.  At that time, the Veteran's complaints included pain 
radiating from the back into the knees.  Significantly, a 
sensory examination of both lower extremities was entirely 
normal with no indication of abnormal sensation; however, an 
MRI study revealed clinical evidence of left lumbar 
radiculopathy with subjective manifestations of pain on the 
left side.  Inasmuch as the aforementioned clinical 
symptomatology has been documented, the Board finds that this 
is consistent with mild peripheral neuropathy of the lower 
left extremity warranting a 10 percent evaluation.  

The criteria 20 percent rating, however, have not been 
established.  As noted herein, a detailed sensory examination 
conducted in 2005 revealed no sensory abnormality of the left 
lower extremity and normal reflexes.  In this regard, the 
Board is aware of the Veteran's own assertions as to the 
severity of his left-sided radiculopathy.  However, these 
contentions standing alone do not support his claim, in the 
absence of evidence showing symptomatology consistent with 
moderate incomplete paralysis.  As a general matter, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
Veteran himself, as a layperson, is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

The Veteran's representative contends that radiculopathy 
affecting the right lower extremity is also present and that 
it warrants the assignment of a 10 percent evaluation.  The 
Board notes that service connection for radiculopathy 
affecting the right lower extremity is not in effect in this 
case, and is not warranted by the evidence on file.  In this 
regard, as noted previously, when examined in 2005, although 
the Veteran complained of radicular pain into both legs, 
sensory and reflex evaluations of the lower extremities were 
entirely normal.  An MRI study of 2005 revealed clinical 
evidence of left-sided lumbar radiculopathy only and this was 
associated with the a low back injury which the Veteran 
sustained in service by virtue of a competent medical opinion 
provide in December 2005.  No such evidence has been 
presented with respect to the claimed right-sided 
radiculopathy; i.e., there is no clinical evidence of right-
sided radiculopathy.  

Moreover, service connection is already in effect for right 
central and paracentral disc herniation with muscle spasm at 
L4-5; the record contains no evidence indicating that claimed 
right lumbar radiculopathy affecting the right lower 
extremity exists either secondary to, or as a condition 
independent of, the right-sided disc herniation.  The 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2007).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, a 
separate evaluation is not warranted for claimed right-sided 
lumbar radiculopathy.

Overall, the evidence shows that the criteria for initial 10 
percent evaluation, though not more, have been met for 
clinical left lumbar radiculopathy affecting the left lower 
extremity.  To this extent, the claim is granted.  38 C.F.R. 
§ 4.7 (2008).  The disability rating assigned herein, based 
on the showing of mild incomplete paralysis under 38 C.F.R. § 
4.124(a), DC 8620, is applicable for the entire appeal 
period.  


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Entitlement to an initial rating of 10 percent for left 
lumbar radiculopathy affecting the left lower extremity is 
granted, subject to the laws and regulations governing 
monetary awards.


REMAND

The Veteran seeks service connection for a skin disorder.  
Additional development is required in this case prior to 
adjudication in order to fairly assess the merits of the 
claim.

A review of the STRs reflects that the Veteran was seen in 
May 2004 with complaints of a 3-month history of skin spots.  
Objective examination revealed pustules on the fingers and 
the backs of the hands; however, no skin condition was 
diagnosed at that time.  On a post-deployment health 
assessment completed by the Veteran in June 2004, he 
indicated that he had experienced and was experiencing 
symptoms of skin disease/rashes.  

Post-service records reflect that the Veteran was seen for 
symptoms of a skin rash in December 2004, assessed as a mild 
allergic reaction.  VA records include an entry dated in 
January 2005, at which time the Veteran complained of a 
reddish rash on the right forearm, which was assessed as 
allergic dermatitis.  In July 2005, the Veteran complained of 
a skin rash, assessed as an allergic rash/dermatitis.  

A VA general medical examination was conducted in October 
2005, at which time, the Veteran reported that after being 
vaccinated in October 2003, he observed a rash, first 
appearing in the area of the vaccination, and later spreading 
to the whole body.  He indicated that his rash was recurrent 
and improved with medication (such as prescribed Allegra), 
but never completely resolved.  Physical examination revealed 
stripes of reddish inflammation around the arms, waist and 
inguinal area, which was described as mildly pruritic.  
Allergic urticaria was diagnosed.  However, no opinion was 
offered at that time as to the time of onset or etiology of 
that condition.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In light of the evidence currently on file, the Board 
believes that under the circumstances of this case, the 
Veteran should be afforded an examination of the Veteran's 
skin before a final determination of the pending claim is 
made.  The Board acknowledges the Veteran's report that his 
recurrent skin symptomatology is not always present, which 
presents a difficulty in confirming a current diagnosis on 
any one examination which may occur during an inactive phase.  
See generally Ardison v. Brown, 6 Vet. App. 405, 407- 08 
(1994).  Nevertheless, based upon the claimed recurrent 
symptoms since service, the Board finds that additional 
examination is necessary to decide the claim.  See McClendon 
v. Nicholson, 20 Vet. App. 79, 84 (2006).  Moreover, the 
third prong described above which requires that the evidence 
of record "indicate" that the claimed disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with the appropriate provider 
to respond to the following:

(a) Identify whether the Veteran exhibits 
a current/recurrent skin condition.  All 
necessary tests and/or studies should be 
conducted.

(b) For any current skin condition 
identified in (a), please state whether 
there is a known clinical diagnosis to 
which the Veteran's symptoms are 
attributable, and clearly identify any 
such diagnosis.

(c) If a known clinical diagnosis is 
rendered for any disability identified in 
(a), opine as to whether it is at least 
as likely as not (probability of 50 
percent); or less likely than not 
(probability less than 50 percent) that: 
the identified disability had its onset 
during service, or is otherwise 
attributable to military service.  The 
examiner shall address the Veteran's 
specific contention that his claimed skin 
disorder began after receiving a 
vaccination in October 2003, prior to 
deployment to Kuwait.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.

2.  Once the above-requested development 
has been completed, the Veteran's service 
connection claim for a skin disorder must 
be readjudicated, to include 
consideration of all of the evidence 
added to the file since the issuance of 
the SSOC in June 2006.  If the claim 
remains denied, the Veteran and his 
representative must be provided with an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


